DETAILED ACTION
This non-final office action is in response to claims 1-2, 4-8, and 34-42 filed on 03/23/2022 for examination. Claims 1-2, 4-8, and 34-42 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction Election/Amendments
Applicant’s election without traverse of claims 1-8 in the reply filed 03/23/2022 is acknowledged. Similarly, the amendments to the claim set correcting antecedent basis issues and canceling claims have been acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2021, 03/02/2022, 03/23/2022 have been considered by the examiner.

Claim Objections
Claim(s) 1, 4-5, 35, and 37-38 is/are objected to because of the following informalities: 
Claim 1 introduces “a trapdoor matrix R” in line 7. Subsequently, claim 1 refers to the trapdoor matrix R as “the trapdoor matrix” (see, e.g., line 8) and “the trapdoor matrix R” (see, e.g., line 12). For consistency, Examiner suggests amending line 8 to “the trapdoor matrix R”, if intended. Claim 35 recites a similar deficiency.
Claim 4 recites “forming generation matrix Â” in line 4, however matrix “Â” is previously formed in line 3, from which the generation matrix is produced. Examiner suggests amending claim 4, line 4 to “forming generation matrix Ā”, if intended. Claim 37 recites a similar deficiency.
Claim 5 recites “wherein L is in the range 0 to […]” in line 1. Examiner suggests amending to, e.g., ”wherein L is in a range 0 to […]”. Similarly, Examiner suggests amending “the modulus q” to “a modulus q […]” in line 2. Claim 38 recites a similar deficiency.
Appropriate correction is required.

Consideration Under 35 USC § 101
Note: the claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, and 34-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micciancio et al. (NPL: “Trapdoors for Lattices: Simpler, Tighter, Faster, Smaller”, September 2011, hereinafter “Micciancio”) in view of Bai et al. (NPL: “Improved Combinatorial Algorithms for the Inhomogeneous Short Integer Solution Problem”, October 2018, hereinafter “Bai”).
Regarding claim 1, Micciancio teaches a method for use in verifying digital signatures (pgs. 31-32, § 6.2.2 – digital signature is verified), the method comprising performing, by a generating device: 
generating a gadget matrix G (pg. 5, § 1.2 and pg. 31, § 6.2.2 – “gadget” matrix G is crafted), wherein the columns of the gadget matrix G comprise ascending powers of a base b (pg. 5, § 1.2 and pg. 31, § 6.2.2 – gadget matrix G is crafted, wherein the gadget matrix entries grow geometrically in a structured way; pg. 17, § 4.2 – system follows a power-of-two modulus, wherein the geometrically increasing sequence follows powers of two; Note: The definition of a “gadget matrix”, and as acknowledged by Applicant Specification at [0022], is a known matrix where columns comprise ascending powers of a small base); 
sampling a probability distribution to form a trapdoor matrix R (pg. 5, § 1.2 and pg. 31, § 6.2.2 – secret matrix R serves as the trapdoor matrix, which is constructed using preimage sampling; pg. 3, § 1.1 – matrix entries are chosen using probability distributions), wherein the trapdoor matrix functions as a secret key for generating a digital signature (pg. 5, § 1.2 – secret matrix R is a secret key that serves as the trapdoor matrix, which is constructed using preimage sampling; pg. 31, § 6.2.2 – trapdoor matrix R is the secret used for generating the digital signature); 
generating a verification matrix A using the [[reduced]] gadget matrix F and the trapdoor matrix R (pg. 5, § 1.2 and pg. 24, § 5.2  – matrix A is generated using the gadget matrix and the trapdoor matrix R as inputs via equation “A = A’*T = [A_|G-A_R]”; pg. 31, § 6.2.2 – matrix A is the public verification key for the associated secret signing key R <i.e., is a verification matrix>); and 
transmitting, to a verification device, the verification matrix A, causing the verification device to verify the digital signature generated by a sending device, using the trapdoor matrix R (pg. 7, § 1.3 and pg. 31-32, § 6.2.2 – Matrix A operates as a public verification key vk for a signature scheme. Matrix A and trapdoor matrix R are produced to be used by the signer, and then the digital signature is verified by a verifier using matrix A <i.e., verification matrix A is provided/transmitted to the verifier>).  
While Micciancio teaches a technique for producing and using strong trapdoor matrixes in cryptographic lattices based on the Short Integer Solution (SIS) problem (see, e.g., abstract, pg. 11, § 2.2, pg. 24-25, § 5.2-5.3) , it appears to fail to specifically teach generating a reduced gadget matrix F, wherein the reduced gadget matrix F is generated by dropping L columns of the gadget matrix G. 
However, Bai teaches an improved SIS system for reducing the time-complexity of solving the SIS problem (see abstract & introduction), comprising generating a reduced matrix F, wherein the reduced matrix F is generated by dropping L columns of the matrix G (pg. 41, § 2.2 and pg. 45, § 2.5 – a reduced matrix A’ is generated by deleting L columns of a matrix A, wherein the SIS problem follows the equation s ≡ Ax (mod q) (Note: this is the same lattice-based problem solved in Micciancio at pg. 2 and in the present Application specification); see also pg. 70, § 5.1 – wherein the final L columns are dropped from a matrix A to improve computational time for solving the SIS inversion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micciancio with the teachings of Bai to use a reduced gadget matrix in lieu of the gadget matrix, particularly comprising: generating a reduced gadget matrix F, wherein the reduced gadget matrix F is generated by dropping L columns of the gadget matrix G, to reduce the computational time of the SIS problem by facilitating approximate merging algorithms (see, e.g., Bai at pg. 70, § 5.1, and pg. 56 at § 4.1).

Regarding claim 2, the combination of Micciancio and Bai teach the method of claim 1, wherein the base b of the gadget matrix G is 2 (Micciancio at pg. 5, § 1.2 and pg. 17, § 4.1 – matrix G has base 2; pg. 17, § 4.2 – system follows a power-of-two modulus, wherein the geometrically increasing sequence follows powers of two).

Regarding claim 4, the combination of Micciancio and Bai teach the method of claim 1, wherein generating the verification matrix A comprises: sampling a uniform distribution to form a uniform matrix A (Micciancio at pg. 5, § 1.2 and pg. 24, § 5.2  – matrix A is generated using the gadget matrix and the trapdoor matrix R as inputs via equation “A = A’*T = [A_|G-A_R]”; pg. 31, § 6.2.2 – matrix A is the public verification key for the associated secret signing key R <i.e., is a verification matrix>. The uniform of A_ is sampled to produce the matrix values); forming a generation matrix A by concatenating an identity matrix I and the uniform matrix A, wherein A = [I|A] (Micciancio at pg. 8, § 2 – scaled identity matrix I is produced; pg. 24-25, § 5.2  – matrix A is then generated using the gadget matrix and the trapdoor matrix R as inputs via equation “A = A’<i.e., generation matrix>*T = [A_|G-A_R]” with identity matrix I as an input); and forming the verification matrix A, wherein A=[A I F-AR] (Micciancio at pg. 8, § 2 – scaled identity matrix I is produced; pg. 24-25, § 5.2  – verification matrix A is then generated using the gadget matrix, trapdoor matrix R, and identity matrix as inputs via equation “A = A’*T = [A_|G-A_R]”).  

Regarding claim 5, the combination of Micciancio and Bai teach the method of claim 1, wherein L is in the range 0 to (logbq)/2 for a modulus q (Micciancio at pg. 6, Fig. 2 – modulus q is selected as 2^24; with Bai at 41, § 2.2 and pg. 45, § 2.5 – L is chosen such that exponential density remains ~= to 1 <i.e., within the range of log_2(q)/2. As b = 2 and q = 2^24 gives a result 12, and L’s exemplary values are between 0 and 12>), and wherein the modulus q is between 216 and 224 (Micciancio at pg. 6, Fig. 2 – modulus q is selected as 2^24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Micciancio and Bai with the teachings of Bai, wherein L is in the range 0 to (logbq)/2 for a modulus q, and wherein the modulus q is between 216 and 224, to reduce the computational time of the SIS problem by facilitating approximate merging algorithms (see, e.g., Bai at pg. 70, § 5.1, and pg. 56 at § 4.1).

Regarding claim 6, the combination of Micciancio and Bai teach the method of claim 1, wherein the gadget matrix G comprises n repeats of k columns with ascending powers of the base b (pg. 5, § 1.2 and pg. 31, § 6.2.2 – gadget matrix G is crafted, wherein the gadget matrix entries grow geometrically in a structured way; pg. 17, § 4.2 – system follows a power-of-two modulus, wherein the geometrically increasing sequence follows powers of two), and where generating the reduced gadget matrix F further comprises dropping the / columns with the smallest powers of the base b from each group of k columns of the gadget matrix G (pg. 41, § 2.2 and pg. 45, § 2.5 – a reduced matrix A’ is generated by deleting L_0 <i.e., smallest> columns of a matrix A, wherein the SIS problem follows the equation s ≡ Ax (mod q); see also pg. 70, § 5.1 – wherein the 24 L columns are dropped from a matrix A to improve computational time for solving the SIS inversion; with Micciancio at pg. 2, § 1 – solving the SIS problem). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micciancio with the teachings of Bai comprising: where generating the reduced gadget matrix F further comprises dropping the / columns with the smallest powers of the base b from each group of k columns of the gadget matrix G, to reduce the computational time of the SIS problem by facilitating approximate merging algorithms (see, e.g., Bai at pg. 70, § 5.1, and pg. 56 at § 4.1).

Regarding claim 7, the combination of Micciancio and Bai teach the method of claim 1, wherein the probability distribution is a Gaussian distribution (Micciancio at pg. 11, § 2.3 and pg. 26, § 5.4 – distribution is a gaussian probability distribution).  

Regarding claim 8, the combination of Micciancio and Bai teach the method of claim 1, wherein the verification matrix A is transmitted to the sending device (Micciancio at pg. 7, § 1.3 and pg. 31-32, § 6.2.2 – Matrix A operates as a public verification key vk for a signature scheme. Matrix A and trapdoor matrix R are produced to be used by the signer <i.e., verification matrix A is provided/transmitted to the signer>, and then the digital signature is verified by a verifier using matrix A).  
  
Regarding claim 34, the combination of Micciancio and Bai teach the method of claim 1, wherein the verification matrix A is public (Micciancio at pgs. 31, § 6.2.2 and pg. 35, § 6.2.3 – the verification matrix A is a public key).

Regarding claim 35, Micciancio teaches a system for use in verifying digital signatures (pgs. 31-32, § 6.2.2 – digital signature is verified), the system comprising: one or more processors; and a non-transitory computer readable medium coupled to the one or more processors, the non-transitory computer readable medium comprising code, executable by the one or more processors (pg. 27, § 5.4 – system is implemented via computer processors executing processes) to perform a method comprising: 
generating a gadget matrix G (pg. 5, § 1.2 and pg. 31, § 6.2.2 – “gadget” matrix G is crafted), wherein the columns of the gadget matrix G comprise ascending powers of a base b (pg. 5, § 1.2 and pg. 31, § 6.2.2 – gadget matrix G is crafted, wherein the gadget matrix entries grow geometrically in a structured way; pg. 17, § 4.2 – system follows a power-of-two modulus, wherein the geometrically increasing sequence follows powers of two; Note: The definition of a “gadget matrix”, and as acknowledged by Applicant Specification at [0022], is a known matrix where columns comprise ascending powers of a small base); 
sampling a probability distribution to form a trapdoor matrix R (pg. 5, § 1.2 and pg. 31, § 6.2.2 – secret matrix R serves as the trapdoor matrix, which is constructed using preimage sampling; pg. 3, § 1.1 – matrix entries are chosen using probability distributions), wherein the trapdoor matrix functions as a secret key for generating a digital signature (pg. 5, § 1.2 – secret matrix R is a secret key that serves as the trapdoor matrix, which is constructed using preimage sampling; pg. 31, § 6.2.2 – trapdoor matrix R is the secret used for generating the digital signature); 
generating a verification matrix A using the [[reduced]] gadget matrix F and the trapdoor matrix R (pg. 5, § 1.2 and pg. 24, § 5.2  – matrix A is generated using the gadget matrix and the trapdoor matrix R as inputs via equation “A = A’*T = [A_|G-A_R]”; pg. 31, § 6.2.2 – matrix A is the public verification key for the associated secret signing key R <i.e., is a verification matrix>); and 
transmitting, to a verification device, the verification matrix A, causing the verification device to verify the digital signature generated by a sending device, using the trapdoor matrix R (pg. 7, § 1.3 and pg. 31-32, § 6.2.2 – Matrix A operates as a public verification key vk for a signature scheme. Matrix A and trapdoor matrix R are produced to be used by the signer, and then the digital signature is verified by a verifier using matrix A <i.e., verification matrix A is provided/transmitted to the verifier>). 
While Micciancio teaches a technique for producing and using strong trapdoor matrixes in cryptographic lattices based on the Short Integer Solution (SIS) problem (see, e.g., abstract, pg. 11, § 2.2, pg. 24-25, § 5.2-5.3) , it appears to fail to specifically teach generating a reduced gadget matrix F, wherein the reduced gadget matrix F is generated by dropping L columns of the gadget matrix G. 
However, Bai teaches an improved SIS system for reducing the time-complexity of solving the SIS problem (see abstract & introduction), comprising generating a reduced matrix F, wherein the reduced matrix F is generated by dropping L columns of the matrix G (pg. 41, § 2.2 and pg. 45, § 2.5 – a reduced matrix A’ is generated by deleting L columns of a matrix A, wherein the SIS problem follows the equation s ≡ Ax (mod q) (Note: this is the same lattice-based problem solved in Micciancio at pg. 2 and in the present Application specification); see also pg. 70, § 5.1 – wherein the final L columns are dropped from a matrix A to improve computational time for solving the SIS inversion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micciancio with the teachings of Bai to use a reduced gadget matrix in lieu of the gadget matrix, particularly comprising: generating a reduced gadget matrix F, wherein the reduced gadget matrix F is generated by dropping L columns of the gadget matrix G, to reduce the computational time of the SIS problem by facilitating approximate merging algorithms (see, e.g., Bai at pg. 70, § 5.1, and pg. 56 at § 4.1).

Regarding claim 36, the combination of Micciancio and Bai teach the system of claim 35, wherein the base b of the gadget matrix G is 2 (Micciancio at pg. 5, § 1.2 and pg. 17, § 4.1 – matrix G has base 2; pg. 17, § 4.2 – system follows a power-of-two modulus, wherein the geometrically increasing sequence follows powers of two).  

Regarding claim 37, the combination of Micciancio and Bai teach the system of claim 35, wherein generating the verification matrix A comprises: sampling a uniform distribution to form a uniform matrix A (Micciancio at pg. 5, § 1.2 and pg. 24, § 5.2  – matrix A is generated using the gadget matrix and the trapdoor matrix R as inputs via equation “A = A’*T = [A_|G-A_R]”; pg. 31, § 6.2.2 – matrix A is the public verification key for the associated secret signing key R <i.e., is a verification matrix>. The uniform of A_ is sampled to produce the matrix values); forming a generation matrix A by concatenating an identity matrix I and the uniform matrix A, wherein A = [I|A] (Micciancio at pg. 8, § 2 – scaled identity matrix I is produced; pg. 24-25, § 5.2  – matrix A is then generated using the gadget matrix and the trapdoor matrix R as inputs via equation “A = A’<i.e., generation matrix>*T = [A_|G-A_R]” with identity matrix I as an input); and forming the verification matrix A, wherein A=[A I F-AR] (Micciancio at pg. 8, § 2 – scaled identity matrix I is produced; pg. 24-25, § 5.2  – verification matrix A is then generated using the gadget matrix, trapdoor matrix R, and identity matrix as inputs via equation “A = A’*T = [A_|G-A_R]”).  

Regarding claim 38, the combination of Micciancio and Bai teach the system of claim 35, wherein Z is in the range 0 to (logbq)/2 for a modulus q (Micciancio at pg. 6, Fig. 2 – modulus q is selected as 2^24; with Bai at 41, § 2.2 and pg. 45, § 2.5 – L is chosen such that exponential density remains ~= to 1 <i.e., within the range of log_2(q)/2. As b = 2 and q = 2^24 gives a result 12, and L’s exemplary values are between 0 and 12>), and wherein the modulus q is between 216 and 224 (Micciancio at pg. 6, Fig. 2 – modulus q is selected as 2^24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Micciancio and Bai with the teachings of Bai, wherein L is in the range 0 to (logbq)/2 for a modulus q, and wherein the modulus q is between 216 and 224, to reduce the computational time of the SIS problem by facilitating approximate merging algorithms (see, e.g., Bai at pg. 70, § 5.1, and pg. 56 at § 4.1).
 
Regarding claim 39, the combination of Micciancio and Bai teach the system of claim 35, wherein the gadget matrix G comprises n repeats of k columns with ascending powers of the base b (pg. 5, § 1.2 and pg. 31, § 6.2.2 – gadget matrix G is crafted, wherein the gadget matrix entries grow geometrically in a structured way; pg. 17, § 4.2 – system follows a power-of-two modulus, wherein the geometrically increasing sequence follows powers of two), and where generating the reduced gadget matrix F further comprises dropping the / columns with the smallest powers of the base b from each group of k columns of the gadget matrix G (pg. 41, § 2.2 and pg. 45, § 2.5 – a reduced matrix A’ is generated by deleting L_0 <i.e., smallest> columns of a matrix A, wherein the SIS problem follows the equation s ≡ Ax (mod q); see also pg. 70, § 5.1 – wherein the 24 L columns are dropped from a matrix A to improve computational time for solving the SIS inversion; with Micciancio at pg. 2, § 1 – solving the SIS problem). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micciancio with the teachings of Bai comprising: where generating the reduced gadget matrix F further comprises dropping the / columns with the smallest powers of the base b from each group of k columns of the gadget matrix G, to reduce the computational time of the SIS problem by facilitating approximate merging algorithms (see, e.g., Bai at pg. 70, § 5.1, and pg. 56 at § 4.1).

Regarding claim 40, the combination of Micciancio and Bai teach the system of claim 35, wherein the distribution is a Gaussian distribution (Micciancio at pg. 11, § 2.3 and pg. 26, § 5.4 – distribution is a gaussian probability distribution).
  
Regarding claim 41, the combination of Micciancio and Bai teach the system of claim 35, wherein the verification matrix A is transmitted to the sending device (Micciancio at pg. 7, § 1.3 and pg. 31-32, § 6.2.2 – Matrix A operates as a public verification key vk for a signature scheme. Matrix A and trapdoor matrix R are produced to be used by the signer <i.e., verification matrix A is provided/transmitted to the signer>, and then the digital signature is verified by a verifier using matrix A).  

Regarding claim 42, the combination of Micciancio and Bai teach the system of claim 35, wherein the verification matrix A is public (Micciancio at pgs. 31, § 6.2.2 and pg. 35, § 6.2.3 – the verification matrix A is a public key).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al. (CN104052607) teaches a signature verification method using gaussian probability distribution sampling, comprising generating a gadget matrix, trapdoor matrix, and verification matrix, further comprising a signer and verifier generating and transmitting a signature (see, e.g., abstract, Fig. 2, [0036]). Vaikuntanathan (NPL: “Sampling Lattice Trapdoors”, 2015) teaches a system for constructing digital signatures based on a gadget and trapdoor matrix, and subsequently verifying them by a verifier using a verification matrix (see, e.g., § 1.2-§ 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438